DETAILED ACTION
This correspondence is in response to the communications received October 11, 2021.  Claims 1-3, 5, 8-11, 13, 16-23 are under consideration.  Claims 19-23 have been newly added.  Claims 1-3, 5, 8-10, 13, 16 and 17 have been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and the claims which depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of manufacturing a system with the use of temporary “first carrier” and “second carrier” (see Fig. 5), does not reasonably provide enablement for the method of manufacturing a system .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  The use of the “first carrier” and “second carrier” is integral to the manufacturing process disclosed by Applicant.  The product being manufactured is only shown to be formed with the use of said first and second temporary carriers and their subsequent removal at given points during the sequence of manufacturing disclosed.  A search of the specification does not disclose any optional method which does not include the first and second carriers.

Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, a console and a control means were held invalid for failing to satisfy the written description requirement where the claims were broadened by removing the location of the control means.); Johnson Worldwide Assoc. v. Zebco Corp., 175 F.3d 985, 993, 50 USPQ2d 1607, 1613 (Fed. Cir. 1999) (In Gentry Gallery, the "court’s determination that the patent disclosure did not support a broad meaning for the disputed claim terms was premised on clear statements in the written description that described the location of a claim element--the ‘control means’--as ‘the only possible location’ and that variations were ‘outside the stated purpose of the invention.’ Gentry Gallery, 134 F.3d at 1479, 45 USPQ2d at 1503. Gentry Gallery, then, considers the situation where the patent’s disclosure makes crystal clear that a particular (i.e., narrow) understanding of a claim term is an ‘essential element of [the inventor’s] invention.’"); 

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The lack of the “first carrier” and “second carrier” in the method of manufacture as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  It is wholly unclear how to form the device product without the first and second carriers.
B. The nature of the invention;
Using first and second carriers throughout the formation process to support the intermediate product during manufacturing.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
Temporary carriers are known in the art, however the specific use of a “first carrier” and a “second carrier” which are deployed for use at specific times during the manufacturing process and subsequently removed also at specific times during the manufacturing process are not well known.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  

Claim 19 and the claims which depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description .


REASONS FOR ALLOWANCE
Claims 1-3, 5, 8-11, 13, 16-18 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method of manufacturing a light emitting array device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a method of manufacturing a light emitting array device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation of,
“removing the first carrier; 
forming an array of copper pillar bumps on a surface of the silicon backplane exposed by removing the first carrier;

applying heat to reflow the copper pillar bumps.”

Regarding claim 10, the prior art discloses a method of manufacturing a light emitting array device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation of,
“removing the first carrier; 
forming an array of copper pillar bumps on a surface of the silicon backplane exposed by removing the first carrier;
aligning an LED array with the array of copper pillar bumps; and
applying heat to reflow the copper pillar bumps.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893